12-2008
         Xing v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A088 652 036
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of September, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                JON O. NEWMAN,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _____________________________________
12
13       JUAN LIN XING, AKA JUAN LIN ZING,
14       AKA XING JUAN LIN,
15                Petitioner,
16
17                        v.                                    12-2008
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Gerald Karikari, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
27                                     Assistant Attorney General; Holly M.
28                                     Smith, Senior Litigation Counsel;
29                                     Rosanne M. Perry, Trial Attorney,
 1                             Office of Immigration Litigation,
 2                             United States Department of Justice,
 3                             Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Juan Lin Xing, a native and citizen of

10   China, seeks review of an April 19, 2012, order of the BIA,

11   affirming an October 7, 2010, decision of an Immigration

12   Judge (“IJ”) denying her application for asylum, withholding

13   of removal, and relief under the Convention Against Torture

14   (“CAT”).     In re Juan Lin Xing, No. A088 652 036 (B.I.A. Apr.

15   19, 2012), aff’g No. A088 652 036 (Immig. Ct. N.Y. City Oct.

16   7, 2010).     We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       Under the circumstances of this case, we have reviewed

19   the IJ’s decision, including the portions not explicitly

20   discussed by the BIA.     Yun-Zui Guan v. Gonzales, 432 F.3d

21   391, 394 (2d Cir. 2005).     The applicable standards of review

22   are well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin

23   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).     For

24   applications like this one, governed by the REAL ID Act of

25   2005, the agency may, considering the totality of the

                                     2
 1   circumstances, base a credibility finding on an asylum

 2   applicant’s demeanor, the plausibility of her account, and

 3   inconsistencies in her statements, without regard to whether

 4   they go “to the heart of the applicant’s claim.”      8 U.S.C.

 5   § 1158(b)(1)(B)(iii); Matter of J-Y-C-, 24 I. & N. Dec. 260,

 6   265 (B.I.A. 2007).   Analyzed under these standards, the

 7   agency’s adverse credibility determination is supported by

 8   substantial evidence.

 9       The IJ reasonably relied on the inconsistency between

10   Xing’s testimony that she joined an underground church in

11   China in 2007 and letters from her mother and her fellow

12   church member, indicating that she joined the church in late

13   2008.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v.

14   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).   Xing’s

15   explanations for this discrepancy, including that her friend

16   had made a typographical error, were not so compelling as to

17   require reversal of the IJ’s findings.   See Majidi v.

18   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that an

19   agency need not credit an applicant’s explanations for

20   inconsistencies in the record unless those explanations

21   would compel a reasonable fact-finder to do so).

22



                                   3
 1       Furthermore, Xing does not challenge the agency’s

 2   finding that she failed to provide reasonably available

 3   corroboration of her claim, including evidence from her

 4   brother or her husband, both of whom allegedly attended her

 5   Christian church in New York.       The absence of such evidence

 6   rendered Xing “unable to rehabilitate testimony that has

 7   already been called into question,”       Biao Yang v. Gonzales,

 8   496 F.3d 268, 273 (2d Cir. 2007), and constituted an

 9   independent basis for denying her application.       See 8 U.S.C.

10   § 1158(b)(1)(B)(ii); Chuilu Liu v. Holder, 575 F.3d 193, 198

11   n.5 (2d Cir. 2009).   Because the above reasons provide

12   substantial evidence as needed to uphold the agency’s

13   adverse credibility determination, we do not reach the

14   agency’s other bases for its credibility finding.       See INS

15   v. Bagamasbad, 429 U.S. 24, 25 (1976).

16       We also decline to reach whether the agency erred in

17   its finding that Xing established no pattern or practice of

18   persecution against Christians in China.       The agency’s

19   adverse credibility finding subverted Xing’s claim that she

20   currently practiced Christianity as well as her claim to

21   membership in the class of Christians in China, which is a

22   prerequisite for her pattern or practice claim.       See 8


                                     4
 1   C.F.R. § 1208.13(b)(2)(iii)(B).   In light of the agency’s

 2   properly supported adverse credibility and corroboration

 3   findings, it did not err in denying Xing’s applications for

 4   relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

 5   2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

 6   523 (2d Cir. 2006).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, the pending motion

 9   for a stay of removal is DENIED as moot.

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk




                                   5